Citation Nr: 0102575	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-09 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from November 1942 to 
September 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a rating in 
excess of 50 percent for the service-connected anxiety 
reaction.  This matter further comes before the Board from an 
April 1999 rating decision in which the RO denied entitlement 
to a total disability rating based on individual 
unemployability.


REMAND

The Board notes that on the most recent VA examination, in 
October 1998, the veteran's diagnosis was PTSD, and he was 
assigned a Global Assessment of Functioning (GAF) score of 
50.  The VA examiner noted that in 1967 the veteran had been 
diagnosed as having an anxiety reaction, and that the current 
diagnostic label "PTSD" did not exist at that time, but 
that PTSD and anxiety reaction were the same.  It was also 
noted that the veteran's symptoms had not gotten worse or 
better since his VA examination in 1967.  

In a statement dated in January 2000, however, the veteran 
contended that his condition had worsened since he was last 
evaluated (presumably in 1998), and also reported that he 
continued to receive treatment at the Highland Drive VAMC.  
The record reflects that the only pertinent VA treatment 
records of record are dated in August 1999 and December 1999 
and show that the veteran was seen for individual therapy.  
As VA treatment records are considered to be constructively 
of record, and may be relevant to the instant claim, the RO 
should obtain complete VA treatment records.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).   Additionally, 
fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  Therefore, once the aforementioned 
VA treatment records have been associated with the claims 
folder, a comprehensive psychiatric examination should be 
scheduled to evaluate the current severity of the veteran's 
service-connected PTSD.

Turning to the veteran's claim for a total disability rating 
based on individual unemployability, the Board notes that the 
Court held in Friscia v. Brown, 7 Vet. App. 294 (1995), that 
the Board has a "duty to supplement the record by obtaining 
an examination which includes an opinion on what effect the 
veteran's service-connected disability has on his ability to 
work."  On VA examination in 1998, the veteran reported that 
he retired in 1980, and had worked for the U.S. Post Office 
as a clerk for thirty years, and stopped work after he 
injured his neck on the job.  He also reported that he 
stopped work because of severe headaches, ringing in his 
ears, and flashbacks of combat experiences.  He claimed that 
at the time of the 1967 VA examination, he was able to work 
for the Post Office, but would become easily agitated at work 
and would get into frequent arguments with his boss and 
fellow workers.  He also reportedly missed many days of work 
because of his PTSD symptoms.  The record reflects, however, 
that VA examiner in 1998 did not provide an opinion on what 
effect the veteran's service-connected PTSD had on his 
ability to work.  The veteran then submitted a statement from 
a private physician dated in April 2000, showing that he had 
multiple medical problems including anxiety, diabetes 
mellitus, hypertension, coronary artery disease, carotid 
artery disease, and peripheral vascular disease, and 
"therefore he [was] advised not [sic] be employed".  Thus, 
as it is unclear as to what effect the veteran's PTSD, as 
opposed to any other disabilities, may have on his ability to 
work, on remand a VA medical opinion, with supporting 
rationale, should be obtained.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide the name(s) and 
address(es) of all medical care providers 
(VA and private) who have treated him for 
his PTSD since 1998.  After obtaining any 
necessary releases, the RO should obtain 
copies of complete clinical records from 
the identified treatment sources, and 
associate them with the claims folder.  
This should specifically include complete 
treatment records from the Highland Drive 
VA Medical Center.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD 
and its impact on the veteran's social 
and industrial adaptability.  It is 
imperative that the examiner review the 
claims folder prior to the examination.  
The examiner should report the findings 
consistent with the applicable regulatory 
criteria cited above.  A Global 
Assessment of Functioning (GAF) score 
should be provided, and the examiner 
should explain the meaning of any score.  
The examiner should render an opinion as 
to what effect the service-connected 
disability has on the veteran's social 
adaptability.  In addition, the examiner 
should provide an opinion regarding the 
extent to which the veteran's service-
connected PTSD impairs his ability to 
obtain and retain substantially gainful 
employment.  The examiner should provide 
supporting rationale for any opinion 
rendered.  

3.  Following the completion of all 
requested development, the RO should 
review the veteran's claims on the basis 
of all evidence of record and all 
applicable law and regulations.  If 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period for 
response thereto

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



